Name: Council Decision (EU) 2017/165 of 27 January 2017 appointing a member and twelve alternate members, proposed by the Republic of France of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2017-02-01

 1.2.2017 EN Official Journal of the European Union L 27/121 COUNCIL DECISION (EU) 2017/165 of 27 January 2017 appointing a member and twelve alternate members, proposed by the Republic of France of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the French Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) One member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Laurent BEAUVAIS. (3) Eleven alternate members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Ms Josette BOREL-LINCERTIN, Ms Nathalie COLIN-OESTERLE, Ms Marie-Marguerite DUFAY, Mr Daniel DUGLERY, Mr Nicolas FLORIAN, Ms Karine GLOANEC-MAURIN, Mr HervÃ © HOCQUARD, Mr Jean-Louis JOSEPH, Mr Daniel PERCHERON, Mr Christophe ROSSIGNOL and Mr Michel VAUZELLE. (4) One alternate member's seat on the Committee of the Regions has become vacant following the end of the mandate on the basis of which Mr Guillaume CROS (Conseiller rÃ ©gional de Midi-PyrÃ ©nÃ ©es) was proposed, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as a member:  Mr GÃ ©rard LAHELLEC, Vice-prÃ ©sident du Conseil rÃ ©gional de Bretagne; (b) as alternate members:  Mr Patrick AYACHE, Vice-prÃ ©sident du Conseil rÃ ©gional de Bourgogne-Franche-ComtÃ ©,  Mr Frank CECCONI, Conseiller rÃ ©gional du Conseil rÃ ©gional d'Ile de France,  Ms Yolaine COSTES, Vice-prÃ ©sidente du Conseil rÃ ©gional de La RÃ ©union,  Mr Guillaume CROS, Vice-prÃ ©sident du Conseil rÃ ©gional d'Occitanie (change of mandate),  Mr Harold HUWART, Vice-prÃ ©sident du Conseil rÃ ©gional du Centre-Val de Loire,  Ms ValÃ ©rie LETARD, Vice-prÃ ©sidente du Conseil rÃ ©gional des Hauts-de-France,  Ms Marie-Luce PENCHARD, Vice-prÃ ©sidente du Conseil rÃ ©gional de Guadeloupe,  Mr Jean-Jack QUEYRANNE, Conseiller rÃ ©gional du Conseil rÃ ©gional d'Auvergne-RhÃ ´ne-Alpes,  Ms AgnÃ ¨s RAMPAL, ConseillÃ ¨re rÃ ©gionale du Conseil rÃ ©gional de Provence-Alpes-CÃ ´te d'Azur,  Mr Gilles SIMEONI, PrÃ ©sident du Conseil exÃ ©cutif de la CollectivitÃ © territoriale de Corse,  Ms Sandra TORRES, ConseillÃ ¨re rÃ ©gionale du Conseil rÃ ©gional de Provence-Alpes-CÃ ´te d'Azur,  Mr Patrice VOIR, Conseiller rÃ ©gional du Conseil rÃ ©gional d'Auvergne-RhÃ ´ne-Alpes. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 27 January 2017. For the Council The President E. SCICLUNA (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70).